UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
TRUSTEES OF THE BUILDING TRADES
EDUCATIONAL BENEFIT FUND, THE BUILDING
TRADES ANNUITY BENEFIT FUND, BUILDING
TRADES WELFARE BENEFIT FUND and
ELECTRICIAN’S RETIREMENT FUNDS,
                                                                    ORDER ADOPTING REPORT
                                                                    and RECOMMENDATION
                          Petitioners                               Civil Action No. 17-5160
                                                                    (DRH)(AYS)
        -against-

LUX ELECTRIC INC.,

                           Respondents.
--------------------------------------------------------------X



HURLEY, Senior District Judge:

        Presently before the Court is the Report and Recommendation of Magistrate Judge Anne

Y. Shields, dated September 24, 2018, recommending that Plaintiffs’ motion for default

judgment be granted and that Plaintiffs be awarded damages as follows: (1) unpaid contributions

in the amount of $22,891.88; (2) interest in the amount of $3,175.97; (3) liquidated damages in

the amount of $4,578.37; (4) audit fees in the amount of $3,918.46; (5) attorney’s fees in the

amount of $2,600.00; and (6) costs in the amount of $529.50, for a total monetary award of

$37,694.18. More than fourteen (14) days have passed since service of the Report and

Recommendation and no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its




1 
 
result. Accordingly, the Court adopts the September 24, 2018 Report and Recommendation of

Judge Shields as if set forth herein. Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ motion for default judgment against

defendant Lux Electric Inc. is granted and Plaintiffs are awarded total damages in the amount of

$37,694.18, consisting of (1) unpaid contributions in the amount of $22,891.88; (2) interest in

the amount of $3,175.97; (3) liquidated damages in the amount of $4,578.37; (4) audit fees in the

amount of $3,918.46; (5) attorney’s fees in the amount of $2,600.00; and (6) costs in the amount

of $529.50. The Clerk of Court is directed to enter judgment accordingly and to close this case.

Dated: Central Islip, New York
       October 17, 2018                              /s/ Denis R. Hurley
                                                     Denis R. Hurley
                                                     United States District Judge




2 
 
